By the Court, Crockett, J.:
In these cases, the defendant, who is Tax Collector for the City and County of San Francisco, appeals from an order refusing to dissolve an injunction obtained by the plaintiffs, enjoining the defendant from the collection of certain State and county taxes, assessed to the plaintiffs for the current fiscal year. The validity of these assessments is assailed on the several grounds to be hereafter noticed; one of which involves the question of the legality of the entire assessment of taxes for State purposes for the current fiscal year. If this should be decided for the plaintiffs, it may be unnecessary to determine the other questions discussed by counsel; and it will, therefore, be first considered.
The Political Code, adopted at the last session of the Legislature, establishes a State Board of Equalization, whose powers and duties are minutely prescribed. As its title imports, the purpose for which the Board was established, was to equalize the, assessment of taxes in the several counties, so as to cause them to approximate as nearly as possible to the equality and uniformity enjoined by the Constitution. It had become apparent in this, as in many other of the States, that when the value of property for the purposes of taxation was to be ascertained and finally determined by the local Assessors, subject only to a limited control by the County Boards of Supervisors, the grossest inequality frequently existed in the valuations in different counties, *474whereby the requirement of the Constitution that “taxation shall be equal and uniform throughout the State ” was practically abrogated. As was observed by Chief Justice Breeze in People v. Salomon, 46 Ill. 337, “the small proportion which the actual revenue of the State bore to the real value of the property of the State, under the operation of laws, which, pretending to carry out the behests of the Constitution, that all taxes should be levied by valuation, so that every person and corporation should pay a tax in proportion to the value of his or her property, to be ascertained by some person or persons to be elected or appointed in such manner as the General Assembly might direct, created widespread alarm and dissatisfaction, rendering it an absolute necessity that some effective mode should be devised, by which this constitutional provision might be carried out in its true spirit.”
It was to remedy this great evil, that the State Board of Equalization was established; and on which is devolved the duty of supervising the assessments in the several counties, so as to approximate as nearly as possible to equality and uniformity in the imposition of the burden of taxation upon the property of the citizen in proportion to its value. The dominant idea of the Constitution on the subject of taxation is, first, that it “shall be equal and uniform throughout the State;” and second, that “all property in the State shall be taxed in proportion to its value, to be ascertained as directed by law; ” and, as a part of the system for producing equality and uniformity, it provides that “Assessors and Collectors of town, county, and State taxes, shall be elected by the qualified electors of the district, county, or town in which the property taxed for State, county, or town purposes is situated.” The argument for the plaintiffs is, that at the time of the adoption of the Constitution, the term “Assessor” had a definite and well understood meaning, importing that he is an officer appointed or elected to ascertain and determine *475the value of property for the purposes of taxation; and that in requiring such an officer to be elected in each ‘ ‘ district, county, or town in which the property taxed for State, county, or town purposes is situated,” the inference is necessarily implied, not only that he is to make the valuation, but that, when made, his determination as to the value is final; and that the valuation cannot be changed, altered, or in any respect modified, unless possibly by some superior Board or officer, to be elected for that purpose by the electors of that district, county, or town. In support of this view, we are referred to the fact that this provision is peculiar to our Constitution; and, it is claimed, was inserted ex industria in deference to the wishes of the native Californians, who were then the proprietors of large landed estates, and were apprehensive that unless the valuation for taxing purposes should be made by local Assessors, to be elected by the people of the district, the burdens of taxation might be imposed chiefly on their lands and herds, to the exclusion of other property.
Whatever weight may be due to this argument, it can hardly be deemed of such conclusive force as to preclude an examination of other provisions of the Constitution in order to determine whether the construction now contended for would not or might not be subversive of one of its fundamental principles. As already stated, the governing rule ordained by the Constitution—the central idea which pervades that instrument in respect to taxation—is that it shall be equal and uniform, and that property shall be taxed in proportion to its value.
As one of the necessary steps towards ascertaining its value, local Assessors must be elected, who shall make the primary valuation. But there is nothing in the instrument to indicate that this valuation was intended to be final. On the contrary, it is expressly provided that the valuation is to be ascertained “as directed by law”—which is an explicit *476recognition of the power of the Legislature to provide appropriate methods for ascertaining the value, subject only to the limitation that the primary valuation shall be made by local Assessors to be elected by the people of the district. It may be further observed that, when the Constitution was adopted, the term “Assessor ” was not understood as defining an officer whose valuations were to be necessarily final. On the contrary, from the earliest period in our American jurisprudence, Assessors had been employed in almost every State for the purpose of making the primary valuation of property for taxation, and in none of them, so far as we are advised, was this valuation final, but was subject to correction and alteration by some supervisory Board or officer. In employing the term “Assessor” the framers of the Constitution must be understood to have used it in this its popular sense. We are, therefore, of opinion that it is competent for the Legislature to provide appropriate methods for equalizing assessments in the several counties.
2. But the validity of the assessments now under consideration is assailed on the further ground that by section three thousand six hundred and ninety-six of the Political Code the Legislature delegated to the State Board of Equalization the power to fix the rate of taxation, and it is claimed that the act is, pro tanto, unconstitutional and void. That section is in these words:
“At the same time the Board must determine and transmit to the Board of Supervisors of each county the rate of the State tax to be levied and collected, which, after allowing for delinquency in the collections of taxes, must be sufficient to' raise the specific amount of revenue directed to be raised by the Legislature for State purposes.”
We do not understand it to be seriously contended that if the Legislature had authorized the Board, on ascertaining the total value of the taxable property in the State in the *477manner prescribed by law, and also the amount of the appropriations for the fiscal year, to determine and fix the rate of taxation necessary to produce the requisite amount to meet the appropriations, that this would have been liable to any constitutional objection. The value of the taxable property and the aggregate amount of the appropriations having been ascertained, the rate of taxation requisite to produce the given amount would have been merely a matter of arithmetical computation, involving no exercise of discretion. But the section we have quoted, authorizes the Board, in making the calculations, to make an allowance “for delinquency in the collection of taxes,” and it is said that this necessarily involves an exercise of discretion by the Board in a matter materially affecting the rate of taxation, and is, therefore, a delegation of purely legislative power.
That the Legislature cannot, in a general sense, delegate its legislative authority—its power to enact laws—is a proposition which, at this day, no one will question or deny. But whilst the proposition is undoubtedly true in its more general sense, it cannot be maintained in its most restricted sense. As was observed by Mr. Justice Caton, in delivering the opinion of the Supreme Court of Illinois in The People v. Reynolds, 5 Gilman, 12:
“We may well admit that the Legislature cannot delegate its general legislative authority; still, it may authorize many things to be done by others which it might properly do itself. All power possessed by the Legislature is delegated to it by the people, and yet few will be found to insist that whatever the Legislature may do, it shall do, or else it shall go undone. To establish such a principal in a large State would be almost to destroy the Government. The Legislature may grant ferry privileges, or it may lay out roads and specify their metes and bounds; and yet, who will deny that it may delegate this power to others, either by general or *478special laws? So, also, it may pass all the laws requisite for the government of a particular city or township or school district, and who will doubt the propriety of its authorizing this to be done by the people within the limits of the city, town, or district, by their local representatives, or even directly. This is making laws, and laws, too, of as binding efficacy as if passed directly by the Legislature. They are dependent upon the Legislature for their vitality and force, through the act of incorporation or law under and by virtue of which they are made. Necessarily, regarding many things, especially affecting local or individual interests, the Legislature may act either mediately or immediately. We see, then, that while the Legislature may not divest itself of its proper functions, or delegate its general legislative authority, it may still authorize others to do those things which it might properly, yet cannot understandingly or advantageously, do itself. Without this power legislation would become oppressive and yet imbecile. Local laws almost universally call into action, to a greater or less extent, the agency and discretion either of the people or of individuals, to accomplish in detail what is authorized or required in general terms. The object to be accomplished or the thing permitted may be specified, and the rest left to the agency of others, with better opportunities of accomplishing the object or doing the thing understandingly.”
We have quoted thus copiously from the opinion, not only because it comes from a Court of high”authority, but also because the propositions it announces appear to be particularly germane to the question we are considering. This case and the reasoning of the opinion were approved in the late case in the same Court of the People v. Salomon, 51 Ill. 54.
In Alcorn v. Hamer, 38 Miss. 654, the controversy grew out of an Act of the Legislature imposing a tax on the lands in certain counties for repairing and maintaining a levee on *479the Mississippi River, but subject to a proviso that the tax “shall first be submitted to the legal voters in the district of country proposed to be taxed, * * * and if a majority of the legal voters residing in the district of country proposed to be taxed vote against the said tax, then the same shall not be levied or collected.” Those resisting the tax contended that the statute delegated to the voters the power to decide whether the tax shall be levied and collected, and was therefore void. But the Court, in an able and exhaustive opinion, reviewing the adjudications on this point, upheld the validity of the tax, on the ground that there was no delegation of legislative authority to the voters, but only a condition contained in the statute that the tax should not be enforced if a majority of the electors voted against it. The same proposition has been maintained by the Courts of Pennsylvania, New York, Delaware, Vermont, Illinois, Kentucky, Ohio, Maryland, Alabama and Virginia, and may now be considered as firmly established.
It is said, however, that the question before us is not whether the statute shall take effect or may be defeated on the happening of a future contingency, but whether the : Legislature can empower the Board to exercise its judgment and discretion on a subject materially affecting the rate of taxation throughout the State. As already stated, we entertain no doubt whatever as to the power of the Legislature to provide such methods as it shall deem appropriate for equalizing and correcting the valuations in the several counties as a basis for equal and uniform taxation, during each fiscal year. It is equally clear that it is the duty of the Legislature to impose no greater burdens on the people, in the shape of taxation, than shall be reasonably necessary to meet the exigencies of the Government. To perform this duty intelligently, it must first ascertain the total value of the taxable property after the valuations have been equalized. But, as this value is constantly fluctuating, and the taxes *480must be paid annually, whilst the Legislature meets only biennially, it is obvious that it is not possible for the Legislature to fix the precise annual rate of taxation understandingly, and without incurring the hazard of either exacting from the people much more than will be required to meet the wants of the Government, or much less than its necessities will demand. If it were to attempt, under these circumstances, to prescribe the precise annual rate, it -would act without the necessary data to enable it to form an intelligent judgment, and its conclusions on a subject so vitally affecting the interests and welfare of the people would be founded on a vague conjecture or a blind guess as to the value of the taxable property in the State. But when the annual assessments have been equalized and the value of the taxable property thus ascertained, it would become a mere matter of arithmetical computation to determine what rate of taxation would produce the requisite amount of revenue, were it not that delinquencies, to a greater or less extent, invariably occur in the payment of taxes. To obviate this difficulty section three thousand six hundred and ninety-six of the Political Code, authorizes the State Board of Equalization, in determining the rate of taxation which will produce the requisite amount of revenue to meet the appropriations, to make such allowances as they shall deem sufficient to cover delinquencies. If this can be deemed, in any just sense, a delegation of legislative authority, it is only in that restricted sense referred to by the Supreme Court of Illinois in the People v. Reynolds, supra, when it says that it is competent for the Legislature to “authorize others to do those things which it might properly yet cannot understandingly or advantageously do itself. * * * The object to be accomplished, or the thing permitted, may be specified, and the rest left to the agency of others, with better opportunities of accomplishing the object, or doing the thing understandingly.” In the statute we are consider*481ing, the object to be accomplished was specified, and only the precise method of accomplishing it was left, in an unimportant particular, to the Board, which had better opportunities of accomplishing the object and could do it more understandingly. We are, therefore, of opinion that this objection to the statute is not well taken.
The plaintiffs also insist that so much of the contested tax as is sought to be collected for city and county purposes is void, because not levied in accordance with what is known as the ‘ ‘Consolidation Act” and the amendments thereto. The argument is, that the general revenue system provided in the Political Code is not applicable to the City and County of San Francisco, which, it is claimed, has been expressly or by necessary implication exempted therefrom. By section nineteen (1 Political Code, p. 10), it is provided that “nothing in either of the four Codes affect any of the provisions of the following statutes, but such statutes are recognized as continuing in force, notwithstanding the provisions of the Codes, except so far as they have been repealed or affected by subsequent laws:
“1. All Acts incorporating or chartering municipal corporations, and Acts amending or supplementing such Acts.
“2. All Acts consolidating cities and counties, and Acts amending or supplementing such Acts.”
The next preceding section provides that ‘‘no statute law or rule is continued in force because it is consistent with the provisions of this Code on the same subject, but in all cases provided for by this Code, all statutes, laws, and rules heretofore in force in this State, whether consistent or not with the provisions of this Code, unless expressly continued in force by it, are repealed and abrogated.” If these two sections stood alone and unexplained, it would be difficult to escape the conclusion that it was intended to continue in *482force the Consolidation Act and all the amendments thereto, including the machinery therein provided for the levying and collection of city and county taxes. But we are satisfied such was not the intention of the Legislature. The Code provides a complete revenue system, manifestly intended to apply to every county in the State, and which was especially designed to obviate the great inconvenience which had resulted from a multiplicity of provisions in previous statutes, applicable only to particular counties or cities. This had produced the greatest possible confusion in our revenue system, if such a method of levying and collecting taxes could, with any propriety, be termed “a system.” For the purpose of curing this great evil, the Code provides a general system, clearly intended to have a uniform operation, and to apply to every county in the State. That the Legislature which adopted the Code understood that the general revenue system which it provides was to apply to San Francisco, is clearly apparent from the Act of March 30th, 1872, entitled “an Act to enable the City and County of San Francisco to conform to so much of the Political Code as relates to the public revenue.” (Stats. 1871-2, p. 773.) Under the Consolidation Act, the city and county would have collected its annual revenue, for the fiscal year of 1872-3, in time to meet its necessities for that year. But under the general system established by the Code, the time for the collection of taxes was postponed to a later period; and as the result of this delay the city and county were liable to be greatly embarrassed for want of the necessary funds to meet their current expenses, until the revenue could be collected under the general system provided by the Code. In order to obviate this difficulty, the Act of March 30th, 1872, authorizes the Board of Supervisors to effect a temporary loan, not exceeding nine hundred thousand dollars; and the first section expressly states the object of the Act to be “to enable the City and County of San Francisco to con*483form to so much of the Political Code as relates to the public revenue. ” It is impossible to construe this statute otherwise than as a distinct recognition by the Legislature that the general system established by the Code was to apply to San Francisco. Otherwise there could have been no necessity for a special Act to enable it to conform to that system, a system, which, on the plaintiff’s theory, was to have no effect there. Section nineteen of the Political Code, already quoted, must therefore be construed as though there was excepted from its operation so much of the Consolidation Act and the amendments thereto relating to the levying and collection of taxes as is variant from or inconsistent with the general system- provided in the Code.
The last, and we think the most serious question raised on \ this appeal and discussed by counsel, is, whether a tax on a solvent debt secured by mortgage presents a case of double taxation under our revenue system. If it does, it will be our duty to pronounce it void, and in violation of that clause of the Constitution which requires taxation to be equal and uniform. The question is by no means free from difficulty, and has -been several times before this Court in different phases.
In the People v. McCreery, 34 Cal. 432, the action was to recover from the mortgagee a tax levied on the debt secured by the mortgage, and one of the defenses was, that inasmuch as the land covered by the mortgage was also taxed, i it presented a case of double taxation. But we held that if the facts presented a case of double taxation, it was only the mortgagor, and not the mortgagee, whose property had been i twice taxed, and that the latter could not complain that the property of the former had been doubly taxed. People v. Whartenby, 38 Cal. 461, was a similar case, and the same point was again decided. But in Lick v. Austin, 43 Cal. 590, it was the mortgagor who complained that his real estate had been taxed at its full value, without deducting *484therefrom the amount of an existing mortgage to which it was subject; which mortgage was a distinct subject of taxation under the statute. It was claimed that if the land was taxed at its full value, without deducting the mortgage, and if the mortgage debt was also taxed, this would be a double taxation of the same subject matter. But we held that it did not concern the mortgagor whether the mortgaged debt was taxed in the hands of the mortgagee, and that he could not complain of double taxation unless his own property was twice taxed. We further held that there is no provision in the Constitution which authorizes the mortgaged debt to be’ deducted from the value of the land in estimating its value for the purposes of taxation. It must be conceded that they effect of these decisions is, that neither the mortgagor or mortgagee can resist a tax, the one upon the land and the [f other upon the mortgage debt, on the ground.that there has been a double taxation of either. But, in all these cases, the Court apparently proceeds upon the ground that the t complaining party is not entitled to relief unless the property has been twice taxed in his hands; that it is no concern of the mortgagor whether a mortgage debt held by another person has been taxed, nor of the mortgagee, whether a piece of land on which he holds a mortgage lien, has been taxed for its full value, or otherwise. But this view of the case does not meet the difficulty. The real point to be decided is, whether the same property has been twice assessed for the same tax; for it is obvious that, if the subject matter of the tax is the same, it cannot be twice assessed for the same tax; and it is immaterial, in such a case, by whom the title is held. If, for example, the statute should provide that all lands should be assessed on the first of March in each year to the then owners of them, and that if any land thus assessed should be conveyed during the fiscal year, it should be again assessed to the new owner, no one would doubt that, under our Constitution, the second tax would be *485void, as violating the principle of equality and uniformity prescribed by that instrument. (People v. Kohl, 40 Cal. 127.) And yet, in such a case, if the first tax had been paid by the former owner before the conveyance, so that it was no longer a lien upon the land, it might be said that it was no concern of the purchaser that his vendor had been once taxed, nor of the latter that his vendee had been again taxed on the same land. But in such cases, the true point for inquiry is, has the same property been twice assessed for the same tax? and in solving this question the fact whether the x property belonged to one person or another, is a false quantity. The tax being upon the property itself, the inquiry is, whether it has been twice taxed, and in solving this point the question of ownership is immaterial.
I come now to the point,, whether a tax on land at its full ,, value, and a tax on a debt for money loaned, secured by a mortgage on the land, is, in substance and in its legal effect, a tax on the same property. We all know, as a matter of general notoriety, that almost universally, by a stipulation between the parties, the mortgagor is required to pay the tax both on the land and mortgage, and that, practically, he is twice taxed on the same value. If he has still in his possession the borrowed money, to secure which the mortgage was made, the law taxes in his hands both the money and land, and by his stipulation he is required to pay the tax on the mortgage debt also. If the money has passed out of his hands into the possession of some other taxpayer, it is taxed in the hands of the latter; so that the money bears its share of taxation, and the land its share, in the hands of whomsoever they may happen to be. It is very true, as was said in People v. Whartenby, and in Lick v. Austin, that a voluntary agreement on the part of the mortgagor to pay the tax on the mortgage debt cannot improve his status. “ The State was no party to the contract, and is not bound by stipulation inter alios. The burdens of tax*486ation cannot be shifted from those on whom the law imposes them, by stipulations between private persons.” But, in the absence of such a stipulation, an inexorable law of political economy would impose upon the mortgagor the burden, in a different form, of paying the tax on the mortgage debt. Interest on money loaned is paid as a compensation for the use of the money, and the rate of interest, ad agreed upon, is the amount which the parties stipulate will be a just equivalent to the lender. If, however, by the imposition of a tax on the debt, the Government diminishes the profit which the lender would otherwise receive, the rate of interest will be increased sufficiently to cover the tax, which, in this way, will be ultimately paid by the borrower. The transaction would be governed by the same immutable, inflexible law of trade by reason of which import duties on articles for consumption are ultimately paid by the consumer, and not by the importer. The rate of interest on money loaned is regulated by the law of supply and demand, which governs all articles of commerce; and burdens imposed by law, in the form of a tax on the transaction, which would thereby diminish the profit of the lender, if paid by him, will prompt him to compensate the loss by increasing to that extent the rate of interest demanded. If his money would command a given rate of interest, without the burden, he will be vigilant to see that the borrower assumes the burden, either by express stipulation or in the form of increased interest. This is a law of human nature, which statute laws are powerless to suppress, and which pervades the whole realm of trade, governed by the law of supply and demand. Nor would the enactment of the most stringent usury laws produce a different practical result. Human ingenuity has hitherto proved inadequate to the task of devising usury laws, which were incapable of easy evasion; and wherever they exist they are, and will continue to be, subordinate to that higher law *487of trade which ordains that money, like any other article of commercial value, will command just what it is worth in the market—no more, and no less. Assuming these premises to be correct—and I am convinced they are—it results that it is the borrower, and not the lender, who, in fact, pays the tax on borrowed money, whether secured by mortgage or not. But if secured by mortgage, he is taxed not only on; the mortgaged property, but on the debt which the property represents, and which is held as a security for the debt. But in solving the question of double taxation on a debt for money loaned, the true point of inquiry, as I conceive, is not whether the debt is or is not secured by mortgage, but whether the money for the use of which the debt was created is taxed in the hands of the borrower, or of some other taxpayer, to whom he has paid it. The money is the substance, of which the debt is but the shadow and representative; and though in a general, and, perhaps, in a strict sense, it is property, it is so only because it is capable of being again converted into money. Nevertheless, it but represents the sum originally loaned; and a tax upon the latter is substantially a tax upon the former. This may be illustrated by a supposed case. The lien for taxes attaches on a particular day—say on the first Monday of March—on which day A. borrows from B. one thousand dollars, and executes his promissory note for the amount. Neither is richer or poorer by the transaction. A. has one thousand dollars in money, but he owes that sum to B., who has parted with the money, but is compensated by the obligation of A. to repay it. No new value has been created, nor, indeed, could be, from the very nature of the transaction. If A. is taxed upon the money, and also upon the note, as he would be in the form of an increased rate of . ' interest equal to the tax, as has been already demonstrated, is it not clear that he would be twice taxed on the same subject matter, to wit: the one thousand dollars which he *488had borrowed? And if, on the same day, A. should loan the same money to C., and take his note for it, C. would also be taxed both on the note and money. This transaction, in my opinion, would present a clear case of double taxation, and may serve to illustrate the views I have endeavored to present.
In the briefs of counsel the question is discussed whether an injunction is the proper remedy in this class of cases. But at the oral argument the counsel united in a request that we would decide the cause on its merits, and not alone on the question of the remedy. In accordance with this request, and in view of the importance of an early decision of the questions involved in the cases, we have considered the cause on its merits. But lest our silence on the question of the remedy might be misconstrued, we deem it proper to dispose of that point also. In these cases there has been no sale of property to satisfy the delinquent tax, and the averment is, substantially, that the title of the plaintiffs to their real estate has been clouded by the assessment and supposed lien for the taxes claimed to be due and remaining unpaid; that the Collector has advertised the property to be sold for the satisfaction of the tax, and will proceed with the sale unless restrained; that if the property is sold there will be numerous purchasers, against whom the plaintiffs may be compelled to bring a multiplicity of actions to recover it back.
If the tax were conceded to be illegal, it does not necessarily follow that, for that reason alone, the plaintiffs would be entitled to an injunction. In Dows v. City of Chicago, 11 Wallace, 110, Mr. Justice Field, in delivering the opinion of the Court, says: ‘Any delay in the proceedings of the officers, upon whom the duty is devolved of collecting the. taxes, may derange the operations of Government, and thereby cause serious detriment to the public. No Court of equity will, therefore, allow its injunction to issue *489to restrain their action, except where it may be necessary to protect the rights of the citizen whose property is taxed, and he has no adequate remedy by the ordinary processes of the law. It must appear that the enforcement of the tax would lead to a multiplicity of suits, or produce irreparable injury, or where the property is real estate, throw a cloud upon the title of the complainant, before the aid of a Court of equity can be invoked.”
This, we think, is a correct statement of the rule, as established by the weight of authority; and it only remains for us to inquire whether the plaintiffs have brought themselves within it. There is no averment that irreparable injury will ensue if the sale is allowed to proceed; but in the case of the Savings and Loan Society, they allege that if the defendant is permitted to sell, “it will cause plaintiff to have divers litigations and suits against the various purchasers at such sale, which will be attended with great expense, harassment and delay to remove the cloud thereby cast upon said real estate, and will prevent plaintiffs from selling said real estate or any part thereof at the cash value.” In the complaint in the case of Doe, there is no averment of this character; but only an allegation that by the Political Code the tax purporting to have been assessed is attempted to be made a lien” upon the real and personal property of the plaintiffs. This averment is clearly insufficient to support the injunction, as it fails to aver or show that the plaintiffs will suffer an irreparable injury, or that any cloud has been imposed on their title, or that the injunction will prevent a multiplicity of suits. Nor are the averments in the case of the Savings and Loan Society sufficient to authorize an injunction. The allegation that if the sale is allowed to proceed, they may be involved in litigation with the purchasers, is a mere speculation as to probabilities which may or may not occur. Non constat that a purchaser will be found, or *490that there will be more than one, or that the purchaser will claim the benefit of the purchase, or that he will accept, or that the collector will ever execute a deed for the property. If averments of this description are sufficient to authorize an injunction, the levying of the assessment, and every act performed by the Assessor might be arrested in the same way, on the ground that they were the initiatory steps in a proceeding which might culminate in a sale and Sheriff’s deed, and thereby ultimately produce litigation and create a cloud on the title. Probabilities of this kind are too remote to justify the Court in interposing by injunction to arrest the collection of the public revenue.
The orders refusing to dissolve the injunctions are reversed and the causes remanded.